In an action inter alla to recover a brokerage commission upon a sale of real property, defendant Filor appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Rockland County, entered June 28, 1972, as is against her and in favor of plaintiff, after a non jury trial. Judgment affirmed insofar as appealed from, with costs. No opinion. Munder, Acting P. J., Martuscello, Gulotta and Brennan, JJ., concur; Benjamin, J., dissents and votes to reverse and to dismiss the complaint, with the following memorandum: I respectfully dissent. While this property was listed with plaintiff, as well as with a broker who was ultimately recognized, it is quite clear that no meeting of the minds occurred as a result of the activities of plaintiff and that defendant had the right to negotiate with other brokers and to sell the property through them. In addition, the record fails to disclose any conspiracy to deprive plaintiff of earned commissions.